         Case 1:14-cr-00167-NRB Document 132 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
JAMAL SMALLS,
               Petitioner,
                                                            O R D E R
       - against -
                                                       20 Civ. 4367 (NRB)
                                                       14 Cr. 167-2 (NRB)
UNITED STATES OF AMERICA,

               Respondent.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       The Court, having reviewed petitioner’s motion brought under

28 U.S.C. § 2255, hereby ORDERS:

       (1) That within fifty days of the date of this order, the

U.S.   Attorney’s     Office shall    file   its   answer   to   the   motion.

Petitioner shall have thirty days from the date on which petitioner

is served with respondent’s answer to file a reply. Absent further

order, no other submissions will be accepted; and

       (2) That all further papers filed or submitted for filing

must include the criminal docket number and will be docketed in

the criminal case.



Dated:       New York, New York
             June 23, 2020
                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
      Case 1:14-cr-00167-NRB Document 132 Filed 06/23/20 Page 2 of 2



Petitioner (pro se)
Jamal Smalls


Copies of the foregoing Order have been mailed to the following:
Jamal Smalls (#44425-054)
USP Hazelton
P.O. Box 2000
Bruceton Mills, WV 26525


United States Attorney’s Office, SDNY
Attn: Criminal Division
One Saint Andrew’s Plaza
New York, NY 10007




                                    2
